IN THE COMMONWEALTH COURT OF PENNSYLVANIA

                                      :
Dorian E. Pfeifer, Susan D. Payne,    :
Diane Torockio, Richard R. Dailey,    :
Susan M. Peterman, Deborah R. Miller, :
and Linda Blackburn Scott, Ruth Ellen :
Gallagher, and Judith A. Gallagher    :
                    Appellants        :
                                      :
             v.                       :   No. 1346 C.D. 2014
                                      :
Westmoreland County Tax Claim         :
Bureau, BP Mineral Holdings III, LLC; :
Somerset Minerals, LP;                :
BRC Appalachian Minerals I, LLC       :

                                 ORDER


     AND NOW, November 17, 2015, it is ordered that the above-captioned
Memorandum Opinion, filed September 1, 2015, shall be designated OPINION and
shall be REPORTED.



                                          __________________________
                                          BERNARD MCGINLEY, Judge